Citation Nr: 1047390	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to March 15, 2010, 
and in excess of 50 percent thereafter for PTSD with depression, 
to include a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran & B. A.




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Huntington, West Virginia, 
VA Regional Office (RO).  

This case has previously come before the Board.  In October 2009, 
the matter was remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review

The Board notes that service connection for PTSD was granted in a 
March 2007 rating decision and a 30 percent evaluation was 
assigned, from February 9, 2006.  In September 2010, the 
evaluation was increased to 50 percent, from March 15, 2010.  The 
Board notes that since the increase to 50 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in August 2009.  A transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD with depression is manifested by symptoms 
resulting in social and occupational impairment with deficiencies 
in most areas.  The competent evidence does not establish total 
occupational and social impairment due to PTSD with depression.

2.  The Veteran's service-connected PTSD with depression, 
evaluated as 70 percent disabling, precludes him from engaging in 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent throughout the appeal, 
but no higher, for PTSD with depression, and a TDIU have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The March 2006 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the claimant is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took issue 
with the initial 30 percent disability rating and is presumed to 
be seeking the maximum benefits available under the law.  Id.; 
see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly 
issued a statement of the case which contained, in pertinent 
part, the pertinent criteria for establishing a higher rating.  
See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 
7105(d), as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was allowed 
a meaningful opportunity to participate in the adjudication of 
the claims.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was harmless, 
as the Board has done in this case.)  See also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007). Thus, the Board finds that VA has fulfilled 
its VCAA notification duties to the Veteran to the extent 
necessary.  

The claimant's pertinent medical records to include VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded examinations in March 2010.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been a 
material change in the service-connected PTSD with depression 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination reports are thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 2008.  
See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 30 percent evaluation 
is provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: Flattened affect; circumstantial, circumlocutory, or 
stereo- type speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes substantial compliance with the 
October 2009 remand.  Thus, the Board is able to proceed to a 
determination.  

This matter stems from the appeal of an initial 30 percent 
evaluation assigned for PTSD following a grant of service 
connection in a March 2007 rating decision and a 30 percent 
evaluation was assigned, from February 9, 2006.  In September 
2010, the evaluation for PTSD was increased to 50 percent, from 
March 15, 2010.  Thus, the question is whether a rating in excess 
of 30 percent, prior to March 15, 2010, and in excess of 50 
percent for PTSD with depression is warranted thereafter.  Id.  
See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart 
v. Mansfield, 25 Vet. App. 505 (2007).

The Veteran's PTSD with depression is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  He asserts that his symptoms are 
worse than reflected in the ratings assigned during the relevant 
periods.  Having considered the evidence, the Board finds an 
equipoise, and in resolving all doubt in the Veteran's favor, a 
uniform 70 percent rating, but no higher is supportable.  

The Board notes that Global Assessment of Functioning (GAF) 
ratings have been assigned.  A GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), (citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  The 
Board further notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, is 
to be considered, but is not determinative of the percentage 
rating to be assigned.  VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).  A GAF of 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  A GAF of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally functioning 
fairly well, has some meaningful interpersonal relationships. In 
reaching a determination in this matter, the Board has considered 
the GAF scores assigned.

The Board notes that the GAF ratings assigned have ranged from 
40-55, and there is competent evidence tending to establish PTSD 
manifested by symptoms resulting in social and occupational 
impairment with deficiencies in most areas.  In addition to the 
GAF of 45 assigned in a March 2007 Vet Center record, a January 
2008 private records shows a GAF of 45.  The Board notes that 
while GAF ratings in the 50s have been assigned, to include a GAF 
of 55 in March 2006 and a GAF of 50 on VA examination in March 
2007, the March 2010 VA examiner noted that while a variance in 
the GAFs could potentially reflect a variance in the Veteran's 
overall function, the  scale had a poor interration reliability 
and as such, the instrument was highly subjective and variance 
may be just as likely to reflect the subjective impressions of 
various examiners.  

In this case, the Board finds the degree of impairment due to 
symptoms of PTSD with depression more nearly approximate the 
criteria contemplated for a 70 percent rating.  For example, the 
March 2006 Vet Center report notes panic attacks with intense 
anxiety on a weekly basis, fears of going crazy, 
depersonalization and derealization.  In addition, significant 
anhedonia was identified and it was noted that a significant 
amount of therapy was devoted to cognitive restructuring to 
reduce the Veteran's anger and rage outbursts.  Further, a March 
2007 Vet Center report notes a significant deterioration in PTSD 
symptoms resulting in increasingly worse functioning with daily 
panic attacks, and the report reflects occupational and social 
impairment with deficiencies in most areas.  In addition, a 
November 2007 VA treatment record notes major depression with 
mild psychotic features and paranoia, and the March 2010 VA 
examiner reported severe symptoms of depression and severe 
impairment in social functioning.  The Board notes that ratings 
are assigned according to the manifestation of particular 
symptoms, and the symptoms listed in 38 C.F.R. § 4.130 do not 
constitute an exhaustive list of symptoms.  Rather, the symptoms 
noted in the criteria serve as examples of the type and degree of 
the symptoms, and/or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Consequently, the Board finds that a 70 percent rating 
is warranted in this case.

A rating in excess of 70 percent is not warranted at any time 
during the relevant period.  The Board finds that the competent 
evidence does not establish that the Veteran has symptoms severe 
enough to warrant the highest possible rating of 100 percent.  
Comparing his reported and documented symptoms of PTSD with 
depression to the rating schedule, he does not manifest or nearly 
manifest the behavioral elements of 100 percent disability due to 
PTSD with depression.  Thus, a rating in excess of 70 percent is 
not warranted under Diagnostic Code 9411 at any time during the 
appeal period.

In that regard, and while Vet Center reports, dated in March 2006 
and March 2007, reflect that the Veteran is unable to work and 
PTSD is noted to be a major cause, the competent and probative 
evidence does not establish total occupational impairment due to 
PTSD/depression, at any time during the appeal period.  Rather, 
the March 2007 VA physician noted that the Veteran had not worked 
since 2000 due to both physical and emotional impairment.  The 
Board notes that the Court has held that a claims file review, as 
it pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that an opinion may not be discounted solely 
because the opining clinician did not describe review of the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The critical question is whether the medical opinion is credible 
in light of all the evidence.  In regard to the determination as 
to whether the Veteran's PTSD with depression results in total 
social and occupational impairment, the Board notes that neither 
the Vet Center reports, nor the January 2008 private report in 
which it was noted that the Veteran did not appear to be able to 
handle any gainful employment do not adequately address the 
relevant findings in regard to the impact and/or degree of 
impairment due to the Veteran's other disabilities, to include 
service-connected bilateral hearing loss and tinnitus and/or his 
other nonservice-connected physical disabilities.  Thus, the 
opinions are of diminished probative value in that regard.  

In addition, while the March 2007 Vet Center counselor noted that 
the Veteran was in the top five percent of individuals treated in 
terms of severity, the March 2010 VA examination report notes 
symptoms to be moderately impairing in regard to employment, and 
the examiner added that the Veteran had maintained an extended 
marriage, albeit with strained relations.  Further, and while 
suicidal and homicidal ideation was noted in the March 2006 Vet 
Center report, no plan or intent was noted, and a March 2006 VA 
treatment record reflects that the Veteran was polite, 
cooperative and answered all questions appropriately, with affect 
noted to be congruent to mood.  

The Board notes that in a June 2008 statement, the Veteran's 
spouse noted a history of mental and/or physical abuse during 
their marriage of 38 years, and that his relationships with his 
children were, "some[]times not very good," and while relevant 
findings noted in the March 2007 Vet Center report include 
impulsive explosive rage that the counselor noted to be 
potentially dangerous, a May 2006 VA treatment record notes less 
suicidal ideation, 'not like I used to.'  In addition, the March 
2010 VA examiner reported no homicidal ideation, adding that 
while the Veteran complained of passive, daily suicidal ideation, 
there was no plan or intent to harm himself.  The Board finds 
that the competent and probative evidence does not establish a 
persistent danger of hurting himself or others during the 
relevant period.

In addition, the March 2007 VA examination report notes no 
evidence of a thought disorder, no other signs or symptoms of 
schizophrenia, and insight, judgment, and problem solving were 
noted to be fair.  The March 2010 VA examination report notes 
that speech was spontaneous, clear, and coherent, and while 
circumstantiality, depersonalization, and severe symptoms to 
include depression, were noted, the examiner reported that there 
was not total social and occupational impairment due to PTSD with 
depression and related manifestations.  The Veteran was noted to 
be clean, neatly groomed, and appropriately dressed, as well as 
oriented with fair judgment.  Thus, the Board finds that the 
competent and probative evidence does not establish gross 
impairment of thought processes or communication.  The Board 
notes that the 70 percent evaluation herein assigned under 
Diagnostic Code 9411 contemplates impairment in earning capacity, 
including loss of time from exacerbations due to PTSD with 
depression.  38 C.F.R. § 4.1.

In addition, the January 2008 private report notes that recent 
and remote memory was intact, and he was able to name the state 
Capital, five large cities in the United States and was noted to 
have no auditory or visual hallucinations and no delusional 
thinking, ideas of reference or loose associations were noted.  
Further, the March 2010 VA examination report notes that remote 
and immediate memory was normal and recent memory was noted to be 
only mildly impaired.  Such does not provide a basis for 
assigning a 100 percent rating.  

In this case, there is competent evidence tending to establish 
that the Veteran's disability picture more nearly approximates 
the degree of impairment due to PTSD with depression contemplated 
by a 70 percent rating.  The competent and probative evidence 
does not establish PTSD with depression is manifested by total 
social and occupational impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for the names of close relatives, own 
occupation, or own name.  Thus, the criteria for a rating in 
excess of 70 percent for PTSD with depression have not been met 
under Diagnostic Code 9411 at any time during the relevant 
period.  

A determination as to the degree of impairment due to service-
connected PTSD with depression requires competent evidence.  The 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, to 
include the opinions to the contrary.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
March 2007 and March 2010 VA opinions.  The Board notes that VA 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  It is the Board's fundamental 
responsibility to evaluate the probative value of all medical and 
lay evidence of record.  See Owens, Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In that regard, the Board notes that the March 
2007 and March 2010 VA opinions are reasoned, based on reliable 
principles, and not inconsistent with the record.

In considering all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board notes that in Rice 
v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that 
when entitlement to a TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  
Evidence has been associated with the claims file during the 
pendency of this appeal which pertains to the issue of 
entitlement to a TDIU, including the Vet Center reports.  As 
such, entitlement to a TDIU is to be considered part of the claim 
in this case.

In light of the grant herein of a TDIU, any deficiencies with 
regard to the Veterans Claims Assistance Act of 2000 (VCAA) are 
harmless and nonprejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further 
that the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's PTSD with depression has herein been 
assigned a 70 percent rating during the relevant period, and 
thus, the schedular criteria for consideration of a total rating 
under 38 C.F.R. § 4.16(a) have been met.  Therefore, the 
determinative issue is whether the Veteran is shown to be unable 
to secure and follow a substantially gainful occupation because 
of his service-connected disability during the relevant period.

Having considered the evidence, the Board concludes that a 
finding in favor of a TDIU is supportable.  The Board notes that 
while the evidence, to include the 2006 and 2007 Vet Center 
reports, as well as the March 2007 VA examiner note that the 
Veteran is unemployed due to both physical and emotional 
impairment, and while the March 2010 VA examiner stated that his 
symptoms were likely to result in a moderate degree of impairment 
as to both physical and sedentary employment, a GAF of 41was 
assigned and the examiner noted severe depression impacting 
motivation, as well as significant difficulty in maintaining 
effective relationship in any domain.  The medical professionals 
have consistently identified severe PTSD and depressive symptoms.  

In this case, while there is some doubt, resolving all doubt in 
favor of the Veteran, the Board concludes that a finding in favor 
of a TDIU is supportable.  The evidence, to include the VA and 
private examination reports, tend to establish that the Veteran 
is incapable of substantially gainful employment by reason of his 
service-connected PTSD with depression .  The March 2010VA 
examiner reviewed the claims file and provided a rationale for 
the opinion based on reliable principles and the opinion is 
supported by treatment records, as well as the March 2007 VA 
opinion.

In sum, the evidence is in favor of a 70 percent evaluation for 
PTSD with depression and in favor of a TDIU.  Consequently, the 
benefits sought on appeal are granted, in part.

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  

In the present case, the Board finds that the competent evidence 
does not establish, at any time, that the Veteran's service-
connected PTSD with depression produces such an unusual or 
exceptional disability picture rendering impractical the use of 
the regular schedular standards.  The Board notes that while the 
PTSD and depression have a significant impact on employment, the 
Veteran's symptoms are contemplated in the schedular criteria of 
Diagnostic Code 9411 and a TDIU has herein been assigned.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.


ORDER

A 70 percent rating for PTSD with depression is granted during 
the appeal period, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A total disability rating based on individual unemployability is 
granted, subject to the controlling regulations applicable to the 
payment of monetary benefits.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


